       Case: 1:19-cv-02103-SO Doc #: 74 Filed: 05/04/21 1 of 5. PageID #: 859




                           UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

BRYAN ANTHONY REO,                             │ Case No. 1:19-CV-02103-SO
                                               │
                Plaintiff,                     │ Hon. Solomon Oliver, Jr.
                                               │
        v.                                     │ Mag. Jonathan D. Greenberg
                                               │
MARTIN LINDSTEDT,                              │
                                               │
                Defendant.                     │
                                               │

REO LAW, LLC                               MARTIN LINDSTEDT
Bryan Anthony Reo (#0097470)               338 Rabbit Track Road
P.O. Box 5100                              Granby, MO 64844
Mentor, OH 44061                           (T): (417) 472-6901
(T): (440) 313-5893                        (E): pastorlindstedt@gmail.com
(E): reo@reolaw.org                        Pro se Defendant
Pro se Plaintiff


                          PLAINTIFF BRYAN ANTHONY REO’S
                         MOTION FOR PRE-JUDGMENT INTEREST


        NOW COMES Bryan Anthony Reo (“Plaintiff”), pro se, and hereby propounds upon

Martin Lindstedt (“Defendant”) and this Honorable Court Plaintiff Bryan Anthony Reo’s Motion

for Pre-Judgment Interest.



        On or about September 8, 2018, Defendant began to libel Plaintiff with statements that

gave rise to the instant action.



        On or about August 12, 2019, Plaintiff filed against Defendant Plaintiff’s Complaint

[which Defendant caused to be removed to this Court via filing a Notice of Removal on September
       Case: 1:19-cv-02103-SO Doc #: 74 Filed: 05/04/21 2 of 5. PageID #: 860




12, 2019], which included Count I (Defamation), Count II (Invasion of Privacy – False Light),

Count III (Intentional Infliction of Emotional Distress), and Count IV (Permanent Injunction).

(ECF No. 1-1, PageID. ## 13-18).



        On January 24, 2021, Plaintiff conveyed to Defendant the offer to settle all of Plaintiff’s

claims in the instant action against Defendant in consideration for Defendant agreeing to having a

consent judgment entered against him in the amount of $200,000.00 dollars. Defendant never

responded, never made a counter-offer, and never attempted to even have a discussion with

Plaintiff about the offer or the possibility of settlement. This settlement offer was made after the

filing of Plaintiff’s Motion for Summary Judgment and after the Court granted that motion as to

liability. This settlement communication is attached as Exhibit 1.



        On April 23, 2021, this Court entered judgment in favor of Plaintiff in the amount of

$1,000,000.00 dollars.



        Plaintiff now respectfully moves this Court for pre-judgment interest at the statutory rate

of 0.42% per month from the date of the tortious conduct, specifically September 8, 2018. Based

on 31.9 months at 0.42% per month, Plaintiff would be entitled to $133,980.00 in pre-judgment

interest.



        As this case was removed from Lake County Court of Common Pleas on the basis of

diversity jurisdiction, Ohio state law would govern the application of pre-judgment interest.




                                                 2
      Case: 1:19-cv-02103-SO Doc #: 74 Filed: 05/04/21 3 of 5. PageID #: 861




   Kalain v Smith, 25 Ohio St.3d 157, 159, 495 N.E.2d 572 (1986) and Moskovitz v. Mt. Sinai

Med. Ctr. (1994), 69 Ohio St.3d 638 provide the most significant precedential authority for the

granting of pre-judgment interest in Ohio.



   “…[T]o award prejudgment interest, the court must find that the party required to pay the

judgment failed to make a good faith effort to settle and, fourth, the court must find that the party

to whom the judgment is to be paid did not fail to make a good faith effort to settle the case. R.C.

1343.03(C). The statute uses the word 'shall.' Therefore, if a party meets the four requirements of

the statute, the decision to allow or not allow prejudgment interest is not discretionary. What is

discretionary with the trial court is the determination of lack of good faith.” Moskovitz. at 658.



   The four factors were set forth in Kalain: “A party has not ‘failed to make a good faith effort

to settle’ under R.C. 1343.03(C) if he has (1) fully cooperated in discovery proceedings, (2)

rationally evaluated his risks and potential liability, (3) not attempted to unnecessarily delay any

of the proceedings, and (4) made a good faith monetary settlement offer or responded in good faith

to an offer from the other party.” Kalain at 159.



   In the instant action, Defendant never cooperated in discovery proceedings, let alone “fully

cooperate” in the same. Indeed, Defendant did not even participate in discovery. Defendant clearly

did not rationally evaluate his risks and potential liability. Defendant caused extreme and

unnecessary delays, including but not limited to the delay Defendant caused by seeking a discovery

extension, promising to cooperate and participate with discovery and respond to outstanding




                                                    3
      Case: 1:19-cv-02103-SO Doc #: 74 Filed: 05/04/21 4 of 5. PageID #: 862




discovery, and then proceeding not to respond. Finally, Defendant never made any offer of

monetary settlement and did not respond to Plaintiff’s good faith attempt to resolve the case.



   Plaintiff prayerfully requests that the Court award pre-judgment interest in favor of Plaintiff

against Defendant in the amount of $133,980.00 dollars. Plaintiff also respectfully prays that this

award be reduced to a judgment per Fed. R. Civ. P. 58(a).



                                                 Respectfully submitted,

                                                 REO LAW, LLC


                                                 /s/ Bryan A. Reo
                                                 Bryan A. Reo, Esq.
                                                 P.O. Box 5100
                                                 Mentor, OH 44061
                                                 (Business): (216) 505-0811
                                                 (Mobile): (440) 313-5893
                                                 (Email): reo@reolaw.org
                                                 Ohio Law License - #0097470
                                                 Attorney and Plaintiff Pro Se

Dated: May 4, 2021




                                                4
       Case: 1:19-cv-02103-SO Doc #: 74 Filed: 05/04/21 5 of 5. PageID #: 863




                               CERTIFICATE OF SERVICE

       I, Bryan Anthony Reo, affirm that I am a party to the above-captioned civil action, and on

May 4, 2021, I served a true and accurate copy the foregoing document upon Martin Lindstedt,

338 Rabbit Track Road, Granby, MO 64844, by placing the same in a First Class postage-prepaid,

properly addressed, and sealed envelope and in the United States Mail located in City of Mentor,

Lake County, State of Ohio.

       I have also electronically filed the foregoing document which should serve notice of the

filing of the same upon each party who has appeared through counsel, via the court’s electronic

filing notification system.



                                                /s/ Bryan Anthony Reo
                                                Bryan Anthony Reo (#0097470)
                                                P.O. Box 5100
                                                Mentor, OH 44061
                                                (T): (440) 313-5893
                                                (E): reo@reolaw.org
                                                Attorney for Anthony Domenic Reo

Dated: May 4, 2021




                                               5
